DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the different coils of the plurality of coils having different number of rings in claim 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Partovi et al. (2009/0096413 A1).
Regarding Claim 8,
Partovi (fig.13) teaches a device comprising:
a substrate (par [195, 225]; printed circuit board); and
a first coil (first coil 312), a second coil (second coil 312) and a third coil (third coil 312) over the substrate (pars [195, 225]; the coils are deposited or formed onto a printed circuit board), each of the first coil, the second coil and the third coil comprising a conductive element (par [225]; coils are made of copper material) that forms a continuous spiral having a hexagonal shape (see fig.13; hexagonal shaped spirals) in a plane parallel to a major surface of the substrate (the hexagonal shaped spiral coils 312 are deposited or formed on the top surface of the charger/substrate-thus, the coils are in a plane parallel to the top surface of the charger/substrate), and wherein the first coil, the second coil and the third coil are configured to generate a magnetic field a first direction (fig. 13, pars [195], claim 13; when current is passed through the first coil 312, a magnetic field is generated perpendicular to the surface of the substrate on which the first coil is deposited on, when current is passed through the second coil 312, a magnetic field is generated perpendicular to the surface of the substrate on which the second coil is deposited on, and when current is passed through the third coil 312, a magnetic Note: the “point” is not claimed in that it is not a structural element of the device- it is just a reference from which the magnetic field can be described).
Examiner Note: The claim contains “configured to” language which is interpreted as intended use for the purpose of this office action. A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. Additionally, it is noted that an apparatus must be distinguished from the prior art in terms of structure rather than function noting that apparatus claims cover what a device is, not what a device does (see MPEP 2114-2115). Therefore, if the prior art structure is capable of performing the intended uses described by the “configured to” language, it is deemed anticipatory.  
. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roskos (2010/0180430 A1) in view of Partovi et al. (2009/0096413 A1).
	Regarding Claim 1,
	Roskos (figs.1-2) teaches a system comprising:
	a substrate (150);
	a coil (110) over the substrate (150), the coil (110) comprising a conductive element
that forms a continuous spiral (see fig.1, pars [13, 22]; spiral coil made of copper) in a plan view; and a plurality of electrical connectors (pars [12-13]; electrical connectors read on by solder bumps 130), wherein two or more of the plurality of the electrical connectors (130) are over the coil (110, see fig.2, two plurality of electrical connectors 130 are over the coil 110).
Roskos does not explicitly disclose a plurality of coils and that each coil forms a hexagonal shape, which are arranged in a honeycomb pattern, wherein two or more of the electrical connectors are over each of the plurality of coils.
Partovi (fig.13), however, teaches it is known in the art to modify the spiral coil of Roskos into a hexagonal shaped spiral coil (see fig.13, 312, par [225]), duplicate the hexagonal 
	Thus, the combination teaches 1) making the spiral coil of Roskos into a hexagonal shaped spiral coil, 2) duplicating the hexagonal shaped spiral coil to make a plurality of coils arranged on the substrate in a honeycomb pattern, and 3) that for each of the plurality of coils, there would be two electrical connectors.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Roskos to that of Partovi, because it is well-known and well-desired in the art for spiral coils to have any number of various different shapes including hexagonal shaped spiral coils (see Partovi, par [225]; obvious matter of design choice based on the intended design of the system). Duplicating said hexagonal shaped spiral coils would have been obvious before the effective filing date of the claimed invention, because it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  
Regarding Claim 7,
The combination teaches the claimed subject matter in claim 1 and the combination teaches further comprising an encapsulant extending along sidewalls of the plurality of coils (Roskos, figs.1-2, par [13] and Partovi, fig.13, par [195, 225]; Roskos teaches an encapsulant 140 fills the .
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roskos (2010/0180430 A1) in view of Partovi et al. (2009/0096413 A1) in further view of Lin et al. (2015/0214748 A1).
	Regarding Claim 2,
The combination teaches the claimed subject matter in claim 1. The combination does not explicitly disclose further comprising an external electrical circuit, wherein each of the plurality of electrical connectors is electrically coupled to the external electrical circuit.
Lin (fig.2b), however, teaches further comprising an external electrical circuit (fig.2b, external control circuit 2051-2053 when the coil is a transmitter or external control circuit 2102-2104 when the coil is a receiver), wherein each of the plurality of the electrical connectors is electrically coupled to the external electrical circuit (see fig.2b, external control circuit 2051-2053 when the coil is a transmitter or external control circuit 2102-2104 when the coil is a receiver, par [17]; two electrical connectors belonging to coil 2054 are connected to the external electrical circuit 2051-2053 and two electrical connectors belonging to coil 2101 are connected to the external control circuit 2102-2104).
Thus, the combination teaches each of the plurality of electrical connectors corresponding to each of the plurality of coils would obviously be connected to an external electrical circuit. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Lin in order to control and adjust the wireless output power from the transmitter coil and to control and adjust the wireless power received by the receiver.
s 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roskos (2010/0180430 A1) in view of Partovi et al. (2009/0096413 A1) in further view of Lin et al. (2015/0214748 A1) in further view of Bilbrey et al. (2013/0241308 A1).
	Regarding Claim 3,
The combination teaches the claimed subject matter in claim 2 and Lin further teaches wherein the external electrical circuit (fig.2b, 2051-2053) is electrically coupled to a power source (fig.2b, par [14]; “AC/DC power”) and an antenna (fig.2b, par [17]; antenna not explicitly shown obviously connected to communication device/Bluetooth 2055 to communicate with the receiver).
The combination does not explicitly illustrate an antenna.
Bilbrey (fig.1), however, teaches an antenna connected to a wireless communication module (par [45]; antenna connected to 110 to wirelessly communicate on channel 113).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the antenna of Bilbrey to the communication device 2055 of Lin in order to fill in the gaps in Lin and to show it would’ve been obvious to have added the antenna in order to implement out-of-band communication.
Regarding Claim 4,
The combination teaches the claimed subject matter in claim 3 and the combination further teaches wherein the external electrical circuit further comprises a microcontroller (Lin. Fig.2b, 2052).
Regarding Claim 5,
The combination of Roskos, Partovi, and Lin teaches the claimed subject matter in claim 2 and the combination further teaches wherein the external electrical circuit is coupled to a battery (Lin, fig.2b, 2102-2104 connected to battery 220B) and an antenna (fig.2b, par [17]; antenna not 
The combination does not explicitly illustrate an antenna.
Bilbrey (fig.1), however, teaches an antenna connected to a wireless communication module (par [45]; antenna connected to 125 to wirelessly communicate on channel 113).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the antenna of Bilbrey to the communication device 2105 of Lin in order to fill in the gaps in Lin and to show it would’ve been obvious to have added the antenna in order to implement out-of-band communication.
Regarding Claim 6,
The combination teaches the claimed subject matter in claim 5 and the combination further teaches wherein wherein the external electrical circuit further comprises a matching circuit (Lin, fig.2b, 2102) and a bluetooth circuit (Lin, fig.2b, 2105, par [17] and Bilbrey, fig.1, 125, pars [42, 45]; Bluetooth communication) and the plurality of electrical connectors are electrically connected to the matching circuit (Lin, fig.2b, plurality of electrical connectors of coil 2101 are connected to the matching circuit 2102).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Partovi et al. (2009/0096413 A1) in view of Roskos (2010/0180430 A1).
	Regarding Claim 9,
Partovi teaches the claimed subject matter in claim 8. Partovi does not explicitly disclose further comprising a plurality of electrical connectors, wherein two or more of the plurality of the electrical connectors are over each of the first coil, the second, and the third coil.
Roskos, however, teaches a plurality of electrical connectors (pars [12-13]; electrical connectors read on by solder bumps 130), wherein two or more of the plurality of the electrical connectors 
Thus, the combination teaches each of the first, second, and third coil would obviously have two electrical connectors, which are over each of the three coils. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Partovi to that of Roskos in order to allow the three coils of Partovi to be individually powered, each having their own pair of electrical connectors. Additionally, the motivation would have been to allow the three coils of Partovi to be connected to other external circuits/components.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Partovi et al. (2009/0096413 A1) in view of Roskos (2010/0180430 A1) in further view of Jiang (2011/0291231 A1).
	Regarding Claim 10,
The combination teaches the claimed subject matter in claim 9. The combination does not explicitly disclose a dielectric layer over and in physical contact with the coils, wherein the plurality of electrical connectors extend through the dielectric layer.
Jiang (fig.31), however, teaches a dielectric layer (190, par [108]) over and in physical contact with the coils (403, 425), wherein the plurality of electrical connectors (482, 472 and 484 and 474) extend through the dielectric layer (190, see fig.31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Jiang’s in order to protect the coils from being short circuited and so that the plurality of electrical connectors as taught by Roskos would extend through the insulating layer to present exposed electrical connectors. 
s 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Partovi et al. (2009/0096413 A1) in view of Lo et al. (2013/0293337 A1).
Regarding Claim 11,
Partovi teaches the claimed subject matter in claim 8 and Partovi teaches that the conductive element (i.e. the spiral coil) would inherently have a first width and a first height (physical dimensions of the coil) and thus there would be a ratio.
Partovi does not explicitly disclose wherein the ratio of the first width to the first height is between about 0.5 and about 1.
Lo (figs.4a and 4b), however, teaches wherein the ratio of the first width (1240) to the first height (1235) has a range (pars [48-49]).
The combination does not explicitly disclose the ratio is between about 0.5 and about 1; however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination’s ratio to be between about 0.5 and about 1, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
 Regarding Claim 12,
The combination teaches the claimed subject matter of claim 11 and the combination further teaches wherein the first height is between about 100 to 300 microns (Lo, par [48]).
The combination does not explicitly disclose the first height is between about 50 um and about to 200 um; however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the height to be between about 50 um and about to 200 um, since it has been held that where the general conditions of a claim 
Regarding Claim 13,
The combination teaches the claimed subject matter of claim 12 and the combination further teaches wherein the first width is between 10 to 30 microns (Lo, par [48]).
The combination does not explicitly disclose the first width is between about 100 um and about to 200 um; however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the width to be between about 100 um and about to 200 um, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Partovi et al. (2009/0096413 A1) in view of Yagi et al. (6,774,470).
Regarding Claim 14,
Partovi teaches the claimed subject matter in claim 8. Partovi does not explicitly disclose further comprising a molding compound encapsulating the first coil, the second coil, and the third coil.
Yagi, however, teaches it is known in the art to have a molding compound (13) encapsulating the coil (12) (Col.5, lines 21-34).
Thus the combination teaches the molding compound would encapsulate the first coil, the second coil, and the third coil in the combination of Partovi’s three coils and Yagi’s molding compound.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Partovi so that Partovi’s coils can .
Claims 15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (2011/0291231 A1) in view of Yagi et al. (6,774,470) in further view of Yamazaki et al. (2007/0166954) in further view of  Partovi et al. (2009/0096413 A1).
Regarding Claim 15,
Jiang (figs.26 and 31) teaches a device comprising:
a substrate (160);
an encapsulant (par [108]; 190) over the substrate (160);
a plurality of coils (403, 425) embedded into the encapsulant (190), each coil comprising a conductive element that forms in a plane parallel to a major surface of the substrate (160; 403 and 425 are conductive elements that form in a plane parallel to surface 160), an insulating layer (192, par [108]; 192 is a dielectric layer and thus an insulating layer) over the encapsulant (190) and the plurality of coils (403, 425) (see fig. 31; 192 over 190 and 403, 425); and
a plurality of electrical connectors extending through the insulating layer (fig.31, 482, 472, 484, 474, pars [115]; electrical connectors 482, 472, 484, 474 extend through insulating layer 192) and electrically contacting the plurality of coils (see fig.3, 482, 472, 484, 474 electrically contact coils 403, 425).
Jiang does not explicitly disclose the encapsulant 190 includes a molding compound. 
Yagi, however, teaches it is known in the art for the encapsulant to include a molding compound (13) over the substrate (21); and embedding the coil (12) into the molding compound (13; Col.5, lines 21-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Jiang’s encapsulant to further 
The combination does not explicitly disclose wherein a top surface of each coil is level with top surface of the molding compound. 
Yamazaki (fig.6c), however, teaches wherein a top surface of coil (20) is level with a top surface of the molding compound (309, see fig.6c, par [89]; the top surface of each coil 1102, 1104 is level with the top surface of the molding compound 1114).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination’s coils’ top surface to be level with the top surface of the molding compound as taught by Yamazaki in order to make the top surface of each coil coplanar with the top surface of the molding compound.
The combination does not explicitly disclose each coil of the plurality of coils forms a continuous spiral having a hexagonal shape, wherein the plurality of coils are arranged on the substrate in a honeycomb pattern.
Partovi (fig.13), however, teaches it is known in the art to modify the coils of Jiang to form a continuous spiral having a hexagonal shaped spiral coil (see fig.13, plurality of 312, par [225]), wherein each of the plurality of coils are arranged on the substrate in a honeycomb pattern (see fig.13; pars [195, 225]; the hexagonal shaped spiral coils 312 are arranged on the substrate/PCB arranged in a honeycomb pattern noting that the “honeycomb pattern” in fig.13 is similar to applicant’s honeycomb pattern in fig.1b).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Partovi, because it is well-known and well-desired in the art for coils to have any number of 
Regarding Claim 20,
The combination teaches the claimed subject matter in claim 15 and the combination further teaches wherein a bottom surface of each coil is level with a bottom surface of the molding compound (Jiang, fig.31, Yagi, and Yamazki, fig.6c, par [89]; Modified Jiang teaches the bottom surface of each coil 403, 425 is coplanar with bottom surface of the molding compound 190 and Yamazaki, fig.6, further illustrates the bottom of coil 20 is coplanar with the bottom surface of the molding compound 1104).
Claims 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (2011/0291231 A1) in view of Yagi et al. (6,774,470) in further view of Yamazaki et al. (2007/0166954) in further view of  Partovi et al. (2009/0096413 A1) as applied to claim 15 and in further view of Miyamoto (2015/0170830 A1).
Regarding Claim 16,
The combination teaches the claimed subject matter in claim 16 and the combination further teaches wherein each coil comprises a plurality of rings (for example, see Partovi, fig.13, each coil 312 has a plurality of rings).
The combination does not explicitly disclose wherein a distance between adjacent rings is between about 100 um and about 150 um.
Miyamoto (figs.3-4), however, teaches a coil (L3) having a distance between the plurality of rings that varies (par [58]; G1-G3 are the distances between the adjacent rings). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have had a distance between adjacent rings of each be between about 100 um and 150um, since it has been held that where the general conditions of 
Regarding Claim 17,
The combination teaches the claimed subject matter in claim 16 and the combination further teaches wherein the molding compound fills a space between the adjacent rings (Modified Jiang, see fig.31, molding compound 190 fills a space between the rings of the coils in the combination of references).
Regarding Claim 18,
The combination teaches the claimed subject matter in claim 16 and the combination further teaches wherein the plurality of coils have a same number of rings (Partovi, fig.13, plurality of coils 312 have the same number of rings).
Regarding Claim 19,
The combination teaches the claimed subject matter in claim 16 and the combination further teaches wherein the plurality of coils have different number of rings (Partovi, fig.13 illustrates the obviousness of having coils 312 that have the same number of rings and Miyamoto, fig. 4 illustrates coil L3 with a different number of rings than Partovi’s coils 312- thus, it would be obvious to one of ordinary skill in the art to have selected coils with different number of rings, because it is a design choice and there are only a finite number of options for the selection of rings for coils- 1) same or 2) different. See MPEP 2145(E)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770. The examiner can normally be reached M-F 9:00-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571)272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RASEM MOURAD/               Examiner, Art Unit 2836                                                                                                                                                                                         /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836